

Exhibit 10.36
 
December 29, 2008
 
Edward J. Kelly
Citigroup Inc.
399 Park Avenue
New York, NY 10043
 
Dear Ned:
 
Reference is made to our letter agreement dated February 4, 2008 (the “Letter
Agreement”). In light of the need to modify the Letter Agreement to reflect your
changed position within Citigroup Alternative Investments (“CAI”) since the
execution of the Letter Agreement, you and we hereby agree to amend the Letter
Agreement as follows:
 
The third sentence of the second paragraph of paragraph 1 shall be amended and
restated as follows:
 
“Good Reason shall mean (i) a material reduction in your title,
responsibilities, duties, authority or positions, all as in effect on the date
hereof or as altered with your written consent; (ii) a decrease in your
guaranteed incentive compensation or annual salary or a failure by the Company
to pay compensation due and payable to you in connection with this offer; (iii)
(A) you are no longer Head of Global Banking and President and CEO of CAI or (B)
a change in your reporting relationship as in effect on the date hereof unless
after such change you report solely to the Chief Executive Officer of Citigroup
Inc. or as altered with your written consent or (iv) a transfer of your primary
workplace outside of Manhattan unless the Company’s or CAI’s principal corporate
office is moved outside Manhattan and you are asked to transfer to such
principal corporate office, in which case Good Reason shall mean moving the
Company’s or CAI’s principal corporate office more than 30 miles outside
Manhattan; provided, however, that no event or condition specified in
subparagraphs (i) - (iv) above shall constitute Good Reason unless (x) you give
the Company written notice of your intention to terminate your employment for
Good Reason and the grounds for such termination within 30 days of your
discovery of such grounds, and (y) such grounds for termination (if susceptible
to correction) are not corrected by the Company within 30 days of its receipt of
such notice (or, in the event that such grounds are susceptible to correction
but cannot be corrected within such 30-day period, the Company has taken all
reasonable steps within such 30-day period to correct such grounds, and such
grounds are not corrected within the next 30-day period thereafter); provided,
further, that no change in title or reporting relationship shall constitute Good
Reason if (aa) such change arises in connection with a reorganization of the
Company’s
 

--------------------------------------------------------------------------------



management or organizational structure so that such title no longer exists and
(bb) you are provided a title with substantially similar authority and/or
equivalent reporting relationship.”
 
Very truly yours,
 
CITIGROUP INC. 
 
 

/s/ Paul D. McKinnon Name: Paul D. McKinnon Title: Head of Human Resources



Agreed and acknowledged:
 

/s/ Edward J. Kelly Edward J. Kelly


--------------------------------------------------------------------------------



February 4, 2008
 
BY HAND DELIVERY
Mr. Edward J. Kelly
 
 
We are delighted to extend to you an offer to join Citibank, N.A. (the “Company”
and, together with its parent, and its and their subsidiaries, “Citi”), as
President of Citi Alternative Investments. Upon joining the Company, you will
report to the CEO of CAI. Your expected start date will be Monday, February 4,
2008.
 
If you accept, you will be joining a family of companies that serves 200 million
customer accounts in nearly 100 countries and is bound together by a steady
focus on growth, a workforce committed to excellence, and a workplace based on
mutual respect, where every employee can make a difference.
 
Base Salary. Your base salary will be paid semi-monthly at an annual rate of
$225,000.00 (less applicable withholdings and deductions).
 
Incentive and Retention Awards.
 
1. 2008 Guaranteed Incentive and Retention Award. In addition to your base
salary, for fiscal year 2008, your total incentive and retention award is
guaranteed, subject to the provisions below, to be not less than $9,775,000.00,
which will be paid and granted, respectively, no later than March 15, 2009. The
2008 guaranteed incentive and retention award is payable in a combination of
cash and a restricted or deferred stock award pursuant to the Capital
Accumulation Program(s) (“CAP”) in effect at the time of the award. CAP is
composed of two programs, the Core Capital Accumulation Program (“Core CAP”) and
the Supplemental Capital Accumulation Program (“Supplemental CAP”). A copy of
the current CAP Prospectus is enclosed.
 
     Your 2008 guaranteed incentive and retention award will not be paid and
granted if, before the date of the scheduled payment and grant you have
voluntarily terminated your employment without “Good Reason” or you have been
terminated by the Company for “Cause.” Cause shall mean an action taken by any
governmental or non-governmental regulatory body or self regulatory organization
(“SRO”) which substantially impairs you from performing your duties; your
material misconduct in connection with your employment; your material breach of
any material CAI policy or rule; your dishonesty in connection with your
employment; your breach of your fiduciary duty of loyalty to CAI; your violation
of any securities or banking law, rule or regulation or of an SRO’s
constitution, by-laws, rules or regulation; your failure to obtain the
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 2 of 9
 
 
required licenses within a reasonable period of time after your start date or to
remain licensed to perform your functions; your failure to devote all of your
professional time to your assigned duties and to the business of CAI; your
conviction of a felony; your conviction for a crime of breach of trust,
dishonesty, money laundering or participation in a pre-trial diversion program
for such a crime; your continued, material failure to perform after written
notice or your serious negligence in the performance of your duties; or, a
factual representation made by you in the furtherance of your hiring which shall
prove to have been incorrect in any material respect when made. Good Reason
shall mean (i) a material reduction in your title, responsibilities, duties,
authority or positions; (ii) a decrease in your guaranteed incentive
compensation or annual salary or a failure by the Company to pay compensation
due and payable to you in connection with this offer; (iii) (A) someone other
than you replaces the current CEO of CAI in that role or (B) a change in your
reporting relationship that results in your reporting to someone other than the
CEO of CAI, unless you become the CEO of CAI or (iv) a transfer of your primary
workplace outside of Manhattan unless the Company’s or CAI’s principal corporate
office is moved outside Manhattan and you are asked to transfer to such
principal corporate office, in which case Good Reason shall mean moving the
Company’s or CAI’s principal corporate office more than 30 miles outside
Manhattan; provided, however, that no event or condition specified in
subparagraphs (i) – (iv) above shall constitute Good Reason unless (x) you give
the Company written notice of your intention to terminate your employment for
Good Reason and the grounds for such termination within 30 days of your
discovery of such grounds, and (y) such grounds for termination (if susceptible
to correction) are not corrected by the Company with 20 days of its receipt of
such notice (or, in the event that such grounds are susceptible to correction
but cannot be corrected within such 20-day period, the Company has taken all
reasonable steps within such 20-day period to correct such grounds, and such
grounds are not corrected within the next 20-day period thereafter); provided,
further, that no change in title or reporting relationship shall constitute Good
Reason if (aa) such change arises in connection with a reorganization of the
Company’s management or organizational structure so that such title no longer
exists and (bb) you are provided a title with substantially similar authority
and/or equivalent reporting relationship.
 
     Notwithstanding anything to the contrary, if the Company terminates your
employment without Cause, you terminate your employment with Good Reason, or
your employment with the Company is terminated by reason of your death or total
disability (as determined by the Social Security Administration) (“Disability”),
(i) if such termination is prior to the payment or grant date for the 2008
guaranteed incentive and retention award, your 2008 guaranteed incentive and
retention award will be paid to you or your estate in all cash on the date other
similar 2008 incentive and retention awards are paid and granted, no later than
March 15, 2009 or (ii) to the extent the CAP portion of this award (not
including any premium shares), if any, is not vested and delivered as a result
of such termination, the Company will cancel such unvested and unpaid portion of
this award and will make a cash payment to you equal to the value of such
canceled shares (not including premium shares) as of the termination date.
However, if it is discovered prior to the date of payment of the award that your
employment could have been terminated for Cause,
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 3 of 9
 
 
your employment shall, at the election of the Company in its sole discretion, be
deemed to have been terminated for Cause, as of the date the event or events
giving rise to the termination for Cause, and the Company shall have no further
obligation to pay to you any outstanding guaranteed incentive and retention
award.
 
     Upon termination of your employment, all employee perquisites, entitlements
and benefits will immediately cease, except as otherwise provided for in this
agreement, or as otherwise provided under the relevant benefit plans. In
addition, you agree to accept such payments, perquisites, entitlements and
benefits in full satisfaction of any and all claims arising out of this offer.
 
2. Discretionary Incentive and Retention Award. For fiscal year 2009 and
thereafter, you will be eligible to be considered for a discretionary award
package, generally made on an annual basis. Discretionary award packages will be
made at the discretion of management based on a variety of factors, including
Citi’s performance, your business unit’s performance, and your individual
contribution, and are subject to the terms below.
 
     Award packages are made as a cash bonus or, for award packages that exceed
a certain threshold (as determined by the Company), as a combination of an
incentive award in the form of a cash bonus and a retention award of restricted
or deferred stock in accordance with CAP.
 
     Under current program guidelines, your 2008 guaranteed and any future
discretionary award packages will be composed of a cash bonus, Core CAP and
Supplemental CAP award. The Core CAP award will represent 25% of the pre-tax
value of the award package, and the Supplemental CAP award will represent from
5-15% of the award package. The remainder of the award package after Core CAP
and Supplemental CAP will be in the form of a cash bonus (less applicable
withholdings and deductions).
 
     CAP awards are governed by the terms of the prospectus in effect at the
time of the award (as may be amended from time to time) and CAP guidelines that
may be modified at management’s discretion. CAP awards are subject to vesting
conditions, including but not limited to continued employment, and will be
cancelled if the conditions of vesting are not met. Absent a written agreement
to the contrary, and except for your 2008 guaranteed award, all award packages
are discretionary and you do not have a right to receive such an award. In order
to be eligible to receive any discretionary award package, you must be actively
employed by Citi on the date the award is made.
 
Sign-On Award. You will receive a sign-on award on your start date of 36,166
restricted or deferred shares of Citigroup Inc. common stock pursuant to the
Citigroup Stock Award Program (“CSAP”). The shares of restricted or deferred
stock will vest and be distributed to you at a rate of 25% per year over four
years beginning on the first anniversary of the grant date, provided that you
remain continuously employed by Citi
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 4 of 9  
 
 
through each vesting date and meet all other vesting conditions. More detailed
information on the terms and conditions of this grant will be outlined in the
prospectus and notification materials, which will be forwarded to you following
the award date. In the event that your employment with the Company is terminated
at any time by you with Good Reason, by involuntary termination not for Cause,
or due to your death or Disability, then the sign-on award shall fully vest and
become non-forfeitable as of the date of termination and shall be delivered to
you in freely tradeable form, or, at the Company’s discretion, the Company shall
pay you the cash equivalent of any forfeited shares measured as of the date of
termination.
 
Stock Ownership Commitment. Citi is a leader among companies that maintain a
stock ownership commitment. In 2005, Citi introduced an expanded version of the
stock ownership commitment, with a 25% holding requirement that applies
prospectively. After the expansion of the stock ownership commitment became
effective in 2006, approximately 3,000 employees around the world are subject to
Citi’s stock ownership commitment. We expect that this stock ownership
commitment will apply to you.
 
Compensation and Benefits. You will be eligible to participate in the Company’s
comprehensive benefit programs. All compensation and benefits are deliverable in
accordance with the Company’s policies, plans and programs in effect at the time
of delivery. Further details regarding these policies, benefit plans and
programs will be provided when you begin your employment. Please note that all
the Company’s compensation, benefits and other policies, plans and programs are
subject to change at management’s discretion. Notwithstanding the foregoing, in
addition to the Company’s moving the contents of your current office to your
office with the Company in Manhattan, in the event that during your employment
you relocate your primary residence to the New York City area, you will be
eligible for relocation benefits under the Company’s relocation policy then in
effect without regard to any time restrictions that would otherwise apply.
 
Indemnification. You shall be indemnified to the maximum extent provided by the
corporate documents of the Company then in effect or pursuant to applicable law
and subject to your execution of applicable undertakings, as provided by such
corporate documents or applicable law, including but not limited to recoupment
if you do not meet the relevant standard of conduct. You agree that should you
request indemnification and/or the advancement of expenses, you will repay all
of such expenses if the Board of Directors of the Company that advanced the
expenses determines that the actions for which such indemnification and/or
advancement was sought did not meet the relevant standard of conduct.
 
Taxes. All compensation, payments, incentive and retention awards, perquisites,
and benefits set forth in this letter are subject to applicable federal, state
and local taxes, and the Company will withhold such taxes as it determines are
required by applicable law or regulation. You will remain obligated to pay all
required taxes on all compensation, payments, incentive and retention awards,
perquisites, and benefits
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 5 of 9 
 
 
regardless of whether these amounts have been withheld or are required to be
withheld by the Company.
 
IRC Section 409A. This letter will be administered in accordance with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Treasury pronouncements relating thereto. You further agree that this Agreement
may be amended by the Company to the extent necessary to comply with section
409A of the Internal Revenue Code of 1986, as amended, and any rules,
regulations and any Treasury pronouncements relating thereto in order to
preserve the payments and benefits provided herein to the extent possible
without additional monetary costs to the Company.
 
Prior Restrictive Covenants. You will abide by any pre-existing terms and
conditions that are contained in any contractual restrictive covenants you may
have entered into with any prior employer, client or other person or entity,
including (without limitation) any covenants relating to the hiring or
solicitation of employees, solicitation of customers, your employment by a
competitor, or maintaining the confidentiality of proprietary information. You
represent that your employment with the Company will not be in violation of any
pre-existing restrictive covenant, and you understand that your employment with
the Company is contingent upon same. If you are subject to any such restrictive
covenants, you have already disclosed them to me and you have provided copies of
them to me.
 
Non-Solicitation. In consideration of your employment, you agree that while you
are employed, and for one year following the termination of your employment, you
will not directly or indirectly solicit, induce, or otherwise encourage any
person to leave the employment of or terminate any customer relationship with
Citi.
 
Confidentiality. You also agree that during your employment, you may have access
to or acquire confidential, client, employee, competitive and/or other business
information that is unique and cannot be lawfully duplicated or easily acquired.
You understand and agree that you will have a continuing obligation to protect
the confidentiality of such information and not to use, publish or otherwise
disclose such information either during or after your employment with the
Company.
 
Pre-Employment Screening. Your employment is contingent upon successful
completion of any and all procedures and verifications to meet employment
eligibility, including completion of a drug screening; completion of reference
checks and a background criminal report; and your providing appropriate work
authorization and completing an “I-9” form.
 
Employment at Will. This letter should not be construed as a promise or
guarantee of employment for any defined period of time. Your employment
relationship with the Company is “at will,” which affords either party the right
to terminate the relationship at any time for any reason or for no reason at all
not otherwise prohibited by law.
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 6 of 9
 
 
Severability. In the event that any provision of this letter shall be determined
to be invalid or unenforceable, in whole or in part and other than any
requirements for a separation agreement and/or general release, the remaining
provisions of this letter shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.
 
This letter and the enclosed Principles of Employment describe the Company’s
offer of employment. Any discussions that you may have had with us are not part
of this offer unless they are described in this letter, the applicable Employee
Handbook, the Citi Code of Conduct, or the Principles of Employment.
 
We are confident that Citi can offer you a rewarding and challenging career
opportunity. Please confirm that you have accepted the terms of this offer by
signing this letter and the enclosed Principles of Employment. Please return a
signed copy of this letter and the Principles of Employment to me as soon as
possible. I look forward to working with you.
 
Sincerely,
 
/s/ John Havens
 
John Havens
Chief Executive Officer
Citi’s Alternative Investments
 

ACCEPTED AND AGREED:       /s/ Edward J. Kelly   February 4, 2008   Edward J.
Kelly   Date   


Enclosure: Principles of Employment
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 7 of 9
 
 
Office Memo
 

TO:                All New Hires and Transfers   FROM: Human Resources  
SUBJECT: PRINCIPLES OF EMPLOYMENT


As you consider our offer of employment or continued employment with Citigroup
Inc., its subsidiaries, and its and their affiliates (collectively “Citi”),
there are certain matters that we want to clarify. First, you must observe the
policies that we publish from time to time for employees. These include a
requirement that you maintain the highest standards of conduct and act within
the highest ethical principles. You must not do anything that may be a conflict
of interest with your responsibilities as an employee. These expectations are
included in your business sector’s Employee Handbook, the Citi Code of Conduct,
and any other policies that apply to your business sector or to Citi employees
generally. These documents are available for your review prior to your
acceptance or transfer of employment if you choose to review them. You will be
asked to acknowledge receiving a copy of the Citi Code of Conduct (if you are a
new hire) and the Employee Handbook for your business sector on or before your
start date or transfer date. Remember–it is your responsibility to read and
understand these policies and expectations. If you have any questions, now or in
the future, please ask your Human Resources Generalist.
 
Second, you must never use (except when necessary in your employment with us),
nor disclose to any unauthorized person within Citi or anyone not affiliated
with Citi, any confidential or unpublished information you obtain as a result of
your employment with us. This applies both while you are employed with us and
after that employment ends. If you leave our employ, you may not retain or take
with you any writing or other record that relates to the above.
 
Third, your employment with us requires your full attention. You waive any
rights to and further agree to assign, and hereby do assign, any work of
authorship, invention, discovery, development or improvement made or conceived
by you, either alone or jointly with others, during the time you are employed by
us which pertains to our business; arises out of your employment; is aided by
the use of time, materials, property or facilities of Citi; or is at Citi’s
request and expense. In addition, in the event that you currently own rights in
any inventions or technologies (such as financial models, trading strategies or
software programs), you are required to notify your manager of the existence and
nature of such things prior to your employment with us. Unless you obtain a
signed written agreement from an authorized representative of Citi providing
otherwise prior to your employment with us, you agree to assign, and hereby do
assign, to us any interest that you have in such inventions or technologies.
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 8 of 9 
 
 
Additionally you agree to assist Citi in connection with any effort to perfect
such assignment; any controversy or legal proceeding relating to such invention,
improvement, discovery or work of authorship; and in obtaining domestic and
foreign patient(s), copyright or other protection covering the same.
 
Fourth, you agree to follow our dispute resolution/arbitration procedure for
resolving all disputes* arising out of or relating to your employment with and
separation from Citi. This applies while you are employed by us as well as after
your employment ends. While we hope that disputes with our employees will never
arise, we want them resolved promptly if they do arise. These procedures do not
preclude us from taking disciplinary actions (including terminations) at any
time, but if you dispute those actions, we both agree that the disagreement will
be resolved through these procedures. Our procedures are divided into two parts.
First, an internal dispute resolution procedure which allows you to seek review
of any action taken regarding your employment or termination of your employment
which you think is unfair. Second, in the unusual situation when this procedure
does not fully resolve a dispute, and such dispute is based upon a legally
protected right (i.e., statutory, contractual, or common law), we both agree to
submit the dispute, within the time provided by applicable statute(s) of
limitations, to binding arbitration as follows:
 * Before the arbitration facilities of the Financial Industry Regulatory
   Authority, Inc. (“FINRA”) if: (1) you are an employee of the Global Wealth
   Management or Markets & Banking sectors of Citi; or, (2) you are an employee
   of both Smith Barney, a division of Citigroup Global Markets Inc. (“Smith
   Barney”) (the “Secondary Employer”) and another Citi affiliate (the “Primary
   Employer”) (which together make you a “Dual Employee”) and your dispute
   involves Smith Barney or activities related to your securities license(s). In
   such Dual Employee instances, any other related disputes you may have against
   your Primary Employer must be heard before the FINRA as well.
    
 * Before the American Arbitration Association (“AAA”) where you do not meet the
   criteria above for FINRA arbitration, where the FINRA declines the use of its
   facilities, or where you are a Dual Employee and your dispute does not
   involve Smith Barney or activities related to your securities license(s).

Arbitrations shall be conducted in accordance with the respective arbitration
rules of the FINRA or AAA, as applicable, then in effect and as supplemented by
the applicable Arbitration Policy then in effect for your business sector
(“Arbitration Policy”). Dual Employee disputes shall be governed by the
Arbitration Policy of the Primary Employer, except that notwithstanding the
forum designated in such Arbitration Policy, any disputes with Smith Barney or
that relate to your securities license(s) must be heard before the FINRA. A
detailed description of the applicable Arbitration Policy is available for
review prior to your acceptance or transfer of employment if you choose to
review it, and is included in the Employee Handbook for your business sector.
Again, it is your responsibility to read and understand the dispute
resolution/arbitration procedure. If you have any questions, now or in the
future, please ask your Human Resources Generalist.
 
Fifth, nothing herein constitutes a contract of employment for a definite period
of time. The employment relationship is “at-will” which affords either party the
right to terminate the
 

--------------------------------------------------------------------------------



Edward J. Kelly
February 4, 2008
Page 9 of 9 
 
 
relationship at any time for no reason or any reason not otherwise prohibited by
applicable law. Citi retains the right to decrease an employee’s compensation
and/or benefits, transfer or demote an employee, or otherwise change the terms
and conditions of any employee’s employment with Citi at any time with or
without notice at its sole discretion.
 
We believe these matters are important to you as an employee and to us as an
employer. Your acceptance of our offer of employment with Citi or to transfer
within Citi constitutes your acceptance of the aforementioned provisions.
 
Understood and agreed.  
 

 

/s/ Edward J. Kelly   February 4, 2008   Signature   Date

 
* These include, but are not limited to, all claims, demands or actions alleging
unlawful employment discrimination or other conduct under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, the Rehabilitation Act of
1973, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Fair Labor Standards Act of 1938, the Equal Pay Act of 1963,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment And
Retraining Notification Act of 1989, the Sarbanes-Oxley Act of 2002, and all
amendments to the aforementioned, and any other federal, state or local statute
or regulation or common law regarding employment, discrimination in employment,
the terms and conditions of employment, employment compensation, breach of
contract, defamation, the termination of employment, retaliation or
whistleblower claims, or any claims arising under any Citigroup Inc. Separation
Pay Plan.
 

--------------------------------------------------------------------------------